--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



EXHIBIT 10.13
 
SONOMA VALLEY BANK
SEVERANCE AGREEMENT
 
This SEVERANCE AGREEMENT (the "Agreement"), dated as of October 15, 2008, is
made and entered into by and between Sonoma Valley Bank, a California
corporation (the "Company"), and __________________  (the "Executive").
 
WHEREAS, this Agreement is being entered into in order to set forth the specific
severance compensation that the Company agrees it will pay to the Executive if
the Executive's employment with the Company terminates under certain
circumstances described herein;
 
NOW, THEREFORE, in consideration of the continued service of the Executive as
the _____________ Officer of the Company, the mutual covenants and agreements
contained in this Agreement, and for such other good and valuable consideration,
the receipt of which is hereby acknowledged, the parties hereto agree as
follows:
 
1. Agreement to Provide Base Salary.  In the event the Executive is, within 24
months following a Change in Control of the Company (as defined in Section 3
below) and during the Term of this Agreement (as defined in Section 7 below),
actually terminated from his/her employment with the Company or constructively
terminated from his/her employment with the Company, he/she shall receive in one
lump sum cash payment in an amount equal to _____ year(s) of his/her base salary
at the time of such termination; provided that no benefit shall be payable
hereunder if the Executive's employment is terminated by reason of any act or
failure to act by the Executive which constitutes (i) gross malfeasance in the
performance of his/her duties, (ii) fraud, deceit, theft or embezzlement against
the Company that could reasonably subject the Executive to either civil or
criminal liability, (iii) any act of personal dishonesty that is injurious to
the Company, or (iv) disloyalty against the Company including without limitation
aiding competitors of the Company. The Company, in its sole and absolute
discretion, may pay the amount specified above to the Executive in 12 equal
monthly installments.  Any election by the Company to pay the base salary cash
payment as provided hereunder shall be made no later than the effective date of
the Executive's actual or constructive termination as defined herein.
 
2. Base Salary.  For purposes of this Agreement, the Executive's base salary at
any time shall be equal to his/her regular annual salary without regard to any
bonuses, incentive payments, cash or non-cash allowances or other fringe
benefits.
 
3. Change in Control.  For the purposes of this Agreement, a "Change in Control"
shall include any of the following (and for purposes of this provision, the term
"corporation" shall mean the Company as defined herein:
 
A. Change in the Ownership of a Corporation. A change in the ownership of a
corporation occurs on the date that any one person or persons acting as a group,
acquires ownership of stock of the corporation that, together with stock held by
such person or group, constitutes more than fifty percent (50%) of the total
fair market value or total voting power of the stock of such corporation. The
acquisition of additional stock by the same person or group is not considered to
cause a change in the ownership of the corporation.
 
B. Change in the Effective Control of a Corporation.  A change in the effective
control of the corporation shall be deemed to occur on either of the following
dates:
 
(i) The date any one person, or persons acting as a group acquires (or has
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such person or group) ownership of stock of the
corporation possessing thirty percent (30%) or more of the total voting power of
the stock of such corporation; or
 
(ii) The date a majority of members of the corporation's board of directors is
replaced during any twelve (12)-month period by directors whose appointment or
election is not endorsed by a majority of the members of the corporation's board
of directors before the date of the appointment or election.
 
C. Change in the Ownership of a Substantial Portion of a Corporation's Assets. A
change in the ownership of a substantial portion of a corporation's assets shall
be deemed to occur on the date that any one person or group acquires (or has
acquired during the twelve (12)-month period ending on the date of the most
recent acquisition by such person or persons) assets from the corporation that
have a total gross fair market value equal to or more than forty percent (40%)
of the total gross fair market value of all of the assets of the corporation
immediately before such acquisition or acquisitions. No Change in Control shall
result if the assets are transferred to certain entities controlled directly or
indirectly by the shareholders of the transferring corporation.
 
In addition, to constitute a change in control event with respect to the
Executive, the change in control event must relate to (i) the corporation for
whom the Executive is performing services at the time of the Change in Control;
(ii) the corporation that is liable for the payment of the amounts described
herein (or all corporations liable for the payment if more than one corporation
is liable) but only if either the deferred compensation is attributable to the
performance of service by the Executive for such corporation(s) or there is a
bona fide business purpose for such corporation(s) to be liable for such payment
and, in either case, no significant purpose of making such corporation(s) liable
for such payment is the avoidance of Federal income tax; or (iii) a corporation
that is a majority shareholder of a corporation identified in (i) or (ii) above,
or any corporation in a chain of corporations in which each corporation is a
majority shareholder of another corporation in the chain, ending in a
corporation identified in (i) or (ii) above.
 
4. Constructive Termination.  For purposes of this Agreement, the Executive
shall be deemed to have been constructively terminated from his/her employment
with the Company if he/she voluntarily terminates his/her employment within 24
months after a Change in Control and such termination occurs coincident with or
after any of the following events (which event occurs within 24 months after a
Change in Control), unless the Executive expressly acknowledges in writing that
no constructive termination has taken place:
 
A. Any material diminution in the Executive's position, duties, titles, offices,
responsibilities and status with the Company as they existed immediately prior
to a Change in Control or the assignment to the Executive by the Company of any
duties materially reduced therewith, or in derogation thereof;
 
B. A material diminution in the Executive's base salary in effect on the date of
the Change in Control;
 
C. Any failure by the Company to continue in effect any benefit plan or
arrangement or any material fringe benefit in which the Executive was
participating immediately prior to a Change in Control, or to substitute and
continue other plans providing the Executive with substantially similar
benefits, or any action by the Company which would adversely affect the
Executive's benefits under such benefit plan or arrangement or deprive the
Executive of any material fringe benefit enjoyed by the Executive at the time of
the Change in Control;
 
D. The Executive's relocation to a facility or a location more than thirty (30)
miles from the Executive's then present location at which he/she performed
his/her duties prior to a Change in Control; or
 
E. Any material breach by the Company of any provision of this Agreement.
 
5. Heirs and Successors.
 
A. Successors of the Company.  The Company will require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company,
expressly, absolutely and unconditionally to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken
place.  Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession transaction shall automatically be a
material breach of this Agreement. "Company" shall mean the Company as defined
above and any successor or assign to its business and/or assets as aforesaid
which executes and delivers the agreement provided in this Section 5 or which
otherwise becomes bound by all terms and provisions of this Agreement by
operation of law.
 
B. Heirs of the Executive.  This Agreement shall inure to the benefit of and be
enforceable by the Executive's personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  If the
Executive should die after becoming entitled to the payment of benefits
hereunder with any amount still payable to him/her, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the Executive's beneficiary, successor, devisees, legatees, or
other designee or, if there be no such designee, to the Executive's
estate.  Until a contrary designation is made to the Company in writing, the
Executive hereby designates as his/her beneficiary under this Agreement the
person whose name appears below his/her signature on this
Agreement.  Notwithstanding the above, the Executive's beneficiary designation
shall be deemed automatically revoked as to a named beneficiary if the
beneficiary predeceases the Executive or if the Executive names a spouse as
beneficiary, and the marriage is subsequently dissolved.  Beneficiary
designations received by the Company after the Executive's death shall not be
taken into account.
 
6. General Release.  If the Executive is entitled to severance benefits pursuant
to this Agreement, the Executive hereby agrees that all of his/her rights under
section 1542 of the Civil Code of the State of California are hereby
waived.  Section 1542 provides as follows:
 
"A general release does not extend to claims which the creditor does not know or
suspect to exist in his/her favor at the time of executing the release, which if
known by him/her must have materially affected his/her settlement with the
debtor."
 
Notwithstanding the provisions of section 1542, if the Executive is entitled to
severance benefits pursuant to this Agreement, the Executive hereby irrevocably
and unconditionally releases and forever discharges the Company and all of its
officers, agents, directors, supervisors, employees, representatives and their
successors and assigns and all persons acting by, through, under or in concert
with any of them from any and all charges, complaints, grievances, claims,
actions, and liabilities of any kind (including attorneys' fees, interest,
expenses and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected (hereinafter referred to as "Claims"), which
the Executive has or may have in the future, arising out of the Executive's
employment with the Company.  All such Claims are forever barred by this
Agreement and without regard to whether these Claims are based on any alleged
breach of duty arising in contract or tort, any alleged employment
discrimination or other unlawful discriminatory act, or any claim or cause of
action regardless of the forum in which it may be brought, including without
limitation, claims under the National Labor Relations Act, Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1964, as amended, the Americans With
Disability Act, the California Family Rights Act of 1991, the Federal Family and
Medical Leave Act of 1993, the Vietnam Era Veterans Readjustment Assistance Act
of 1974, the California Fair Employment and Housing Act, California Labor Code
section 132a, any allegation of wrongful termination and any claim arising out
of Article 1, section 8 of the Constitution of the State of California.
 
7. Term.  The term of this Agreement shall be the period commencing October 16,
2008 and ending October 16, 2013; provided that the Company and the Executive
may mutually agree in writing to extend such term.
 
8. Not a Contract of Employment.  The terms and conditions of this Agreement
shall not be deemed to constitute a contract of employment between the Company
and the Executive.  Nothing in this Agreement shall be construed to entitle the
Executive to any benefit hereunder if his/her employment is terminated prior to
a Change in Control, and nothing in this Agreement shall be construed to
interfere with the Company's right to discharge or discipline the Executive
prior to a Change in Control.
 
9. Arbitration.  Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Sonoma County,
California, in accordance with the rules of the American Arbitration Association
then in effect by an arbitrator selected by both parties within ten (10) days
after either party has notified the other in writing that it desires a dispute
between them to be settled by arbitration.  In the event the parties cannot
agree on such arbitrator within such ten (10) day period, each party shall
select an arbitrator and inform the other party in writing of such arbitrator's
name and address within five (5) days after the end of such ten (10) day period
and the two arbitrators so selected shall select a third arbitrator within
fifteen (15) days thereafter; provided, however, that in the event of a failure
by either party to select an arbitrator and notify the other party of such
selection within the time period provided above, the arbitrator selected by the
other party shall be the sole arbitrator of the dispute.
 
Each party shall pay its own expenses associated with such arbitration,
including the expense of any arbitrator selected by such party, and the Company
will pay the expenses of the jointly selected arbitrator.  The decision of the
arbitrator or a majority of the panel of arbitrators shall be binding upon the
parties, and judgment in accordance with that decision may be entered in any
court having jurisdiction thereover.  The Executive and the Company agree not to
initiate arbitration on a controversy or claim more than six (6) months after
the event underlying the controversy or claim and to waive any statute of
limitation to the contrary.  Punitive damages shall not be awarded.
 
10. Notice.  For purposes of this Agreement, notices on all of the
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage pre-paid as follows.  If to
the Company: Sonoma Valley Bank, 202 West Napa Street, Sonoma, California 95476,
Attention: Chairman of the Board; and if to the Executive, at the address
specified at the end of this Agreement.  Notice may also be given at such other
address as either party may have furnished to the other in writing and in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.
 
11. Validity.  The invalidity or unenforceability of any provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
 
12. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
13. Miscellaneous.  No provisions of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by the Executive and the Company.  No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the time or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above-written.
 
SONOMA VALLEY
BANK:                                                                EXECUTIVE:
                                               



By:     ____________________________            ___________________________                                                           


 
(Address for Notice)




(Designated Beneficiary)


 
(Address and Social Security number of Beneficiary)
 














